Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 are pending. Claims 1, 17, 18, 19, and 20 are the independent claims. Claims 1-13 and 15-20 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 07/14/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 07/14/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the objection to the specification, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to the specification has been withdrawn.
With respect to the objections to the drawings, applicant’s “Amendment and Remarks” have been fully considered. The amendments and remarks directed towards the objections specific to Figures 3 and 7 due to the incorrect use of reference characters are persuasive and those objections are withdrawn. However, the amendments and remarks directed towards the objection based on the drawings using grayscale shading not in compliance with 37 CFR 1284 are not persuasive and that objection remains. Applicant states that “The Office Action asserts that the shading used in the drawings does not comply as it is not one of the acceptable examples listed in 37 CFR 1.84(b). However, Applicant respectfully submits that 37 CFR 1.84(b) is not relevant as it concerns photographs.” This does not address the entire argument made in the Office action, nor the entire relevant portions of 37 CFR 1.84. The USPTO’s system has flagged the applicant’s drawings as “Drawings other than black and white line drawings”. Due to the shading, the drawings do not qualify as “Black and white drawings” under 37 CFR 1.84(a) since “solid black lines… must be used for drawings”. For non-color, the alternative to black and white line drawings are laid out in 37 CFR 1.84(b)(1) regarding black and white photographs, which is why the section was referenced in the previous Office action. These “are not ordinarily permitted in utility… applications”. The Office will accept drawings that aren’t black and white line drawings when they are “the only practical medium for illustrating the claimed invention”. It is the Office’s stance that the drawings in this application do not fall under that category, as there are many other options apart from shading in which to illustrate the subject matter, including, among others, hatching. The applicant stated that 37 CFR 1.84(h)(3) is not relevant because the drawings are not sectional views. The Office agrees that the drawings are not sectional views and that is the Office’s argument as well. The Office cited that section to illustrate that the applicant’s drawings are very clearly not one of the specific suggested uses of shading, such as sectional views. Similarly for 37 CFR 1.84(m), the applicant’s drawings again clearly do not fall under the specifically designated suggested uses of shading laid out in that section. Even if they did, the guidance on shading in that section specifically states that “Spaced lines for shading are preferred”. Regardless of the applicant’s remarks on 37 1.84(h)(3) and (m), the drawings still do not comply with 37 CFR 1.84(a)-(b) for the base level requirement that black and white line drawings that must use “solid black lines” except when they are “the only practical medium for illustrating the claimed invention”, as it is the Office’s stance that the shading is not the only way to illustrate the claimed invention. Hatching, labels, etc. would also suffice to illustrate the claimed invention. Therefore, the Office respectfully disagrees and the objections to the drawings remain, specifically Figures 9-13 and 15-16.
With respect to the claim interpretation of the claims under 35 U.S.C. § 112 (f), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim interpretation of the claims under 35 U.S.C. § 112 (f) has been withdrawn.
With respect to the claim rejections of claims 2, 4, and 15 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered. The remarks and amendments directed towards the rejections of claims 2 and 4 are persuasive. Additionally, the remarks and amendments directed towards the rejection of claim 15 under the substantively equivalent rationale as claim 2 are persuasive. However, the additional, separate rejection of claim 15 appears to be unaddressed. Therefore the claim rejections of claims 2 and 4 under 35 U.S.C. § 112 (b) have been withdrawn, but the rejection of claim 15 remains.
With respect to the claim rejections of claims 1-16 and 19-20 under 35 U.S.C. § 101, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that “in accordance with the suggestion at page 13 of the Office Action, Applicant has further linked the claims to a non-generic device”, however the amendments do not rise to the level of the suggestion at page 13 of the Office Action, which stated that “the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling the mobile object or vehicle with the method, such as in claims 17 and 18” [emphasis added]. The amendments do not recite any control of the mobile object or vehicle using the results of the method. Additionally, simply the recitation of an automobile is not an additional element that is sufficient to amount to significantly more than the judicial exception because it does no more than generally link the use of a judicial exception to a particular technological environment or field. Again, the automobile is not controlled in accordance with any results of the claimed invention and therefore does not comprise integrating the judicial exception into a practical application. In fact, the automobile does not perform any step of the claim nor is it directly affected by any step in the claim. The movement plan is not actually used to control the target mobile automobile. The applicant also argues that the claims have been amended to further recite “circuitry”, which is hardware and a structural feature. However, the hardware and structure of “circuitry” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and, accordingly, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus the “automobile”, “another mobile automobile”, and “circuitry” do not integrate the judicial exception into a practical application and are not an additional element that amounts to significantly more than the judicial exception.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1-16 and 19-20 under 35 U.S.C. § 101 remain.
Office Note: The dependent claims do not recite any additional elements that amount to significantly more than the judicial exceptions recited. However, as requested the Office has herein provided a more specific explanation of the rejection of each dependent claim.
With respect to the claim rejection of claims 1-20 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that O’Sullivan fails to cure the deficiency of Noriko because “O’Sullivan is directed towards the safe and efficient navigation of a robot” and “O’Sullivan describes that a set of trajectories for the humans in the workspace can be gathered” [emphasis is the applicant’s]. It would appear that the applicant’s argument is that they believe that O’Sullivan is directed towards a robot interacting with humans and not directed towards automobiles, however the Office respectfully disagrees. In ¶9, O’Sullivan states:
“In this description, interaction is defined as being with “entities” or “tracked entities” in a workspace, and it is intended that such entities would include humans and other sentient beings and could even include other robots. Also, the term “robot” is intended to be construed broadly to include any mobile device that may be navigated through a space with an onboard controller, an offboard controller, and/or with manual instructions from a human operator, and these robots may include service robots, entertainment robots, smart cars, and the like.”
O’Sullivan explicitly states that the robot may include a car and that the robot may be interacting with other robots, which as already stated, may include cars. O’Sullivan reiterates this position in ¶30.
Therefore the Office's respectfully disagrees and the claim rejection of claims 1-20 under 35 U.S.C. § 103 remains.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to because they use grayscale shading not in compliance with 37 CFR 1.84. The shading used is not the only practicable medium for illustrating the claimed invention and is not one of the acceptable examples listed in 37 CFR 1.84(b). Additionally the shading is not used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object as outlined in 37 CFR 1.84(m). Hatching or spaced lines are acceptable alternatives to grayscale shading and the Office’s preferences regarding the use of these for sectional views, outlined in 37 CFR 1.84(h)(3), are also applicable here. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the anticipation region includes a tentative region that is a region in which a traffic state involving automobiles, bicycles, and pedestrians has temporarily occurred” and the metes and bounds of this limitation are indefinite. The tentative region is a region in which a traffic state that involves automobiles, bicycles, and pedestrians has temporarily occurred. Regarding the language “has temporarily occurred”, does this mean that the state has occurred and is still occurring or rather that the state has occurred at some point in the past, whether or not it is still occurring. For the purpose of examination, the limitation will be interpreted as the latter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed toward machines and a process.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward the abstract idea of determining whether a traffic region exists and calculating a movement plan based on the movement of another mobile automobile through the region, which comprises a mental process, as described above. Claim 1 recites an information processing apparatus comprising circuitry configured to:
determine whether an anticipation region exists on a planned route of a 5target mobile automobile that is a control target, the anticipation region being a region in which a specific traffic state is anticipated; and
calculate a movement plan of the target mobile automobile with respect to the 10anticipation region determined to be on the planned route, on a basis of movement information related to movement of another mobile automobile having passed through the anticipation region.
Limitation (a) is performing a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. For example, limitation (a) encompasses a human deciding whether or not they think an upcoming area for a car will have a certain traffic state. Similarly, limitation (b) encompasses a human deciding on a plan to move the car through the area based on how another mobile automobile has moved through the area.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s invention are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the determining whether a traffic region exists and calculating a movement plan based on the movement of another mobile automobile through the region are implemented on a computer, and thus there is no integration of the abstract idea into a practical application.
Claim 1 recites the additional element of circuity. The claim recites the additional element at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 19 and 20 recites limitation directed towards performing steps (a)-(b) and are rejected under a substantively equivalent rationale. Claim 20 additionally includes the additional element of a non-transitory computer readable storage medium, however it is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claims 2-16 are rejected under 35 U.S.C. § 101, as being dependent on rejected claim 1, respectively, and for failing to resolve the deficiencies listed above.
Claim 2 further limits what is considered a specific traffic state, but does not affect a human mind’s ability to anticipate it, and does not introduce any additional elements. Claim 2 encompasses a human operator determining whether or not they think an upcoming area for a car will have a traffic state involving automobiles, bicycles, and pedestrians.
Claim 3 further limits what the movement plan includes, but does not affect a human mind’s ability to calculate it, and does not introduce any additional elements. Claim 3 encompasses a human operator determining a cost map of a region and planning a trajectory based on that cost.
Claim 4 limits when the calculating of the movement plan is performed and does not introduce any additional elements. Claim 4 encompasses a human operator calculating the movement plan before they expect to arrive at the region.
Claim 5 is directed towards acquiring the movement information of another car based on how long it took to pass through the region and uses it to calculate the movement plan. Claim 5 does not introduce any additional elements. Claim 5 is simply directed towards the language of “acquires”, so claim 5 encompasses a human operator either personally measuring the time it takes for the other car to pass through the region or just acquiring it from a database or any other source.
Claims 6-9 further limit the movement information to include the surrounding information at a point that the other automobile passes through, calculates a first map that includes the position of an obstacle based on the surrounding information, calculates a second map indicating the behavior of the obstacle the time of day the other automobile passes through based on the first map, and calculates a cost map related to a cost of the region based on the second map. None of these claims introduce any additional elements. Claims 6-9 encompass a human operator determining the plan based on the surroundings at a place and time when the other car passed through the region and an obstacle and its behavior at that time and place and calculating a cost map based on these things.
Claims 10-13 update the cost map from claim 3 based on the surroundings of the other vehicle when it passed through the region, setting a detection or analysis range for the surroundings, calculating the difference between the old cost map and the updated one and using it to determine whether to discard the trajectory, and if it discards the trajectory, calculate a new one. None of these claims introduce any additional elements. Claims 10-13 encompass a human operator updating, either in their mind or on the record, the previously determined cost map based on the surrounding of the other vehicle when it passed through the region, deciding a threshold on what counts as surrounding, calculating the difference between the old map and the new one, and deciding if they should come up with a new trajectory based on the difference.
Claims 14 and 15 further limit what the anticipation region is or includes, but does not affect a human operator’s ability perform any of the other limitations of the independent claim. The claims do not introduce any additional elements.
Claim 16 acquires the information about the anticipation region from a server that is connected to the automobiles and determines whether the region exist on the planned route based on the acquired information. Claim 16 introduces the additional element of a server but the claim recites the additional element at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, since the claims 1-16 and 19-20 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling the mobile automobile or vehicle with the method, such as in claims 17 and 18. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of an abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noriko (JP2012108586A, translation attached) in view of O’Sullivan et al. (US 2017/0190051 A1).
Regarding claim 1, while Noriko discloses an information processing apparatus comprising circuitry configured to: determine whether an anticipation region exists on a planned route of a 5target mobile automobile that is a control target, the anticipation region being a region in which a specific traffic state is anticipated (Noriko ¶8, 11-14, 36, 46-47, 64, 94); and circuitry that displays information with respect to the 10anticipation region determined to be on the planned route, on a basis of movement information related to movement of another mobile automobile having passed through the anticipation region (Noriko ¶15, 54, 69-71, 76);
Noriko does not explicitly state calculating a movement plan of the target mobile automobile with respect to the 10anticipation region.
However, O’Sullivan teaches calculating a movement plan of the target mobile automobile with respect to the anticipation region, on a basis of movement information related to movement of another mobile automobile having passed through the anticipation region (O’Sullivan ¶9-15, 24, 26, 29-30, 32-37, 41, 44-47, 52-54, 61-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route information handling, as described by Noriko, to calculate a movement plan, as taught by O’Sullivan, because it creates a more robust system that provides more effective navigational support and reduces human error. Noriko does not explicitly state calculating and providing any movement plan based on its determinations, instead leaving the decision making and navigation planning up to the user based on the information provided by the invention. By modifying Noriko to provide a movement plan through the anticipation region, based on the movement information related to the movement of other mobile automobiles having passed through, the user is required to perform less responsibilities, making their navigation through the anticipation region easier and reducing potential error.
Regarding claim 2, Noriko discloses wherein the specific traffic state is a traffic state involving automobiles, bicycles, and pedestrians (Noriko ¶12, 32-34, 36, 46-47, 50, 51, 57, 60, 62, 65, 68, 74, 94).
Regarding claim 4, while Noriko discloses wherein the circuitry displays the information at least a predetermined time before an expected arrival time that is an estimated time of arrival of the target mobile automobile at the anticipation region (Noriko ¶7-8, 13-15, 55, 70-73, 88, 93);
Noriko does not explicitly state wherein the information determined is a movement plan.
However, O’Sullivan teaches wherein the information determined is a movement plan (O’Sullivan ¶9-15, 24, 26, 29-30, 32-37, 41, 44-47, 52-54, 61-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route information handling, as described by Noriko, to calculate a movement plan, as taught by O’Sullivan, because it creates a more robust system that provides more effective navigational support and reduces human error. Noriko does not explicitly state calculating and providing any movement plan based on its determinations, instead leaving the decision making and navigation planning up to the user based on the information provided by the invention. By modifying Noriko to provide a movement plan through the anticipation region, based on the movement information related to the movement of other mobile automobiles having passed through, the user is required to perform less responsibilities, making their navigation through the anticipation region easier and reducing potential error.
Regarding claim 5, while Noriko discloses wherein the circuitry acquires the movement information of the other mobile automobile on a basis of a passage time that is a time of passage of the other mobile automobile through the anticipation region, the movement information of the 10other mobile automobile being used to determine the information to display (Noriko ¶11, 17, 31, 39, 44, 46, 49-50, 52-56, 72, 75, 84-86);
Noriko does not explicitly state wherein the movement information is used to calculate the movement plan.
However, O’Sullivan teaches wherein the movement information is used to calculate the movement plan (O’Sullivan ¶9-15, 24, 26, 29-30, 32-37, 41, 44-47, 52-54, 61-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route information handling, as described by Noriko, to calculate a movement plan, as taught by O’Sullivan, because it creates a more robust system that provides more effective navigational support and reduces human error. Noriko does not explicitly state calculating and providing any movement plan based on its determinations, instead leaving the decision making and navigation planning up to the user based on the information provided by the invention. By modifying Noriko to provide a movement plan through the anticipation region, based on the movement information related to the movement of other mobile automobile having passed through, the user is required to perform less responsibilities, making their navigation through the anticipation region easier and reducing potential error.
Regarding claim 6, Noriko discloses wherein the movement information includes information 15regarding a passage point of the other mobile automobile in the anticipation region, and surrounding information of the other mobile automobile that is detected at a timing at which the other mobile automobile passes through the passage point (Noriko ¶11, 31, 33-35, 39-40, 42-44, 50, 65, 74-75, 83-86).
Regarding claim 207, Noriko discloses wherein the circuitry calculates a first map on a basis of the surrounding information of the other mobile automobile, the first map indicating a position of 25an obstacle in the anticipation region at the timing at which the other mobile automobile passes through the82 passage point (Noriko ¶11, 31, 33-35, 39-40, 42-44, 50, 65, 74-75, 83-86).
Regarding claim 8, wherein the circuitry calculates a second map on a 5basis of the first map, the second map indicating behavior of the obstacle for a period of time during which the other mobile automobile passes through the anticipation region (Noriko ¶11, 31, 33-35, 39-40, 42-44, 50, 65, 74-75, 83-86).  
	Regarding claim 9, Noriko does not explicitly state wherein the circuitry calculates a cost map related to a movement cost in the anticipation region on a basis of the second map.  
Regarding claim 3, Noriko does not explicitly state, wherein 20the movement plan includes a cost map related to a movement cost in the anticipation region, and a planned trajectory of the target mobile automobile that is calculated on a basis of the cost map.  
	However, O’Sullivan teaches calculating a cost map related to a movement cost in the anticipation region based on behavior of an obstacle in the region (O’Sullivan ¶6-7, 10-15, 29, 34-35, 41, 44-47, 52, and 61-63); wherein the movement plan includes a cost map related to the movement cost in the region, and a planned trajectory of the mobile automobile calculated based on the cost map (O’Sullivan ¶6-7, 9-15, 24, 26, 29-30, 32-37, 41, 44-47, 52-54, 61-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route information handling, as described by Noriko, to include the use of a cost map, as taught by O’Sullivan, because it creates a more robust system with better optimized movement planning. Cost maps are known in the art to optimize route planning (https://en.wikipedia.org/wiki/Cost_distance_analysis). Depending on the cost basis chosen, whether it be time, risk, distance, or actual monetary cost, the use a of a cost map optimizes the system in a manner based on the chosen criteria.
Regarding claim 10, Noriko does not explicitly state, wherein the circuitry updates the cost map on a basis of surrounding information of the target mobile automobile when the target mobile automobile enters the anticipation region.  
Regarding claim 2512, Noriko does not explicitly state wherein83 the circuitry calculates a difference between the cost map before being updated and the cost map after being updated, and updates the planned trajectory of a region in which the difference has occurred.  
Regarding claim 513, Noriko does not explicitly state wherein on a basis of the difference, the circuitry determines whether to discard the planned trajectory, and 10when the circuitry determines that the planned trajectory is to be discarded, the circuitry newly calculates a trajectory used to move the target mobile automobile.  
	However, O’Sullivan teaches updating the cost map on a basis of surrounding information of the mobile automobile when it enters the anticipation region (O’Sullivan ¶35-36, 46-47, 57); calculating a difference between the cost map before and after being updated and updating the planned trajectory in an area where there’s a difference (O’Sullivan ¶12-13, 15, 35-36, 46-47, 57); and determining whether to discard the planned trajectory, calculating a new one when the planned one is discarded (O’Sullivan ¶12-13, 15, 35-36, 46-47, 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route information handling, as described by Noriko, to update the cost map based on the surrounding information when the mobile automobile enters the anticipation region, determine a difference between the iterations of the cost map and update the planned trajectory where there’s a difference, and determine whether to discard the planned trajectory, calculating a new one when the planned one is discarded, as taught by O’Sullivan, because it provides a more robust system that uses more up to date and accurate information to perform its movement planning. Instead of relying on potentially outdated information, by updating the cost map and, in turn, the trajectory based on it, the movement planning is more accurately directed towards the most current circumstances of the surrounds, improving the quality and effectiveness of the movement plan.
Regarding claim 14, Noriko discloses wherein the anticipation region includes at least one of an intersection, a junction, or a fork (Noriko ¶32-34, 51, 55, 71, 76, 85, 88, 94).  
Regarding claim 15, Noriko discloses wherein 20the anticipation region includes a tentative region that is a region in which a traffic state involving automobiles, bicycles, and pedestrians has temporarily occurred (Noriko ¶8, 11-14, 36, 46-47, 50, 57, 60, 62, 64-65, 68, 74, 94).
Regarding claim 16, Noriko discloses wherein 25the circuitry acquires anticipation region information related to the anticipation region84 from a server that is connected to each of the target mobile automobile and the other mobile automobile in such a manner that the server is capable of communicating with the target mobile automobile and the other mobile automobile  5via a network, and determines whether the anticipation region exists on the planned route on a basis of the acquired anticipation region information (Noriko ¶20, 23, 25, 36, 38, 45, 48).
Regarding claim 11, Noriko does not explicitly state wherein on a basis of the planned trajectory, the circuitry sets at least one of a detection range or an analysis range of the surrounding information of the target mobile automobile.
	However, O’Sullivan teaches wherein on a basis of the planned trajectory, the circuitry sets at least one of a detection range or an analysis range of the surrounding information of the target mobile automobile (O’Sullivan ¶28, 32, 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route information handling, as described by Noriko, to set at least one of a detection range or an analysis range when there is a planned trajectory, as taught by O’Sullivan, because it creates a more robust system with an increased level of specificity. Setting a specific range when the mobile automobile has a trajectory provides a definite boundary for analysis, excluding objects and obstacles that are too far to be deemed relevant, reducing the computational load when using that information to calculate a movement path.
With respect to claim 17: all limitations have been examined with respect to the information processing apparatus in claim 1. The information processing apparatus taught/disclosed in claim 1 can clearly perform the functions of the vehicle of claim 17. Therefore claim 17 is rejected under the same rationale.
With respect to claim 18: all limitations have been examined with respect to the information processing apparatus in claim 1. The information processing apparatus taught/disclosed in claim 1 can clearly perform the functions of the mobile object of claim 18. Therefore claim 18 is rejected under the same rationale.
With respect to claim 19: all limitations have been examined with respect to the information processing apparatus in claim 1. The information processing apparatus taught/disclosed in claim 1 can clearly perform the method of claim 19. Therefore claim 19 is rejected under the same rationale.
With respect to claim 20: all limitations have been examined with respect to the information processing apparatus in claim 1. The information processing apparatus taught/disclosed in claim 1 can clearly perform the method performed by the instructions on the non-transitory computer-readable storage medium of claim 20. Therefore claim 20 is rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        October 28, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669